DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following NON-FINAL Office Action is in response to Applicant’s communication filed 03/02/2021 regarding application 17/190, 047. The following is the first action on the merits.

Priority Acknowledgment
	Examiner acknowledges application as a continuation of Application 16/068,005, and further recognizes foreign priority to foreign application SG10201600024T filed 01/04/2016.

Status of Claims
	Claim(s) 1-24 have been amended as canceled. Claim(s) 25-40 is/are currently pending and are rejected as follows.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 25-40 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed towards a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more.

	Claim(s) 25-40 are directed towards an invention for the receiving of service quest time and location information, obtaining a variety of driver data, identifying a plurality of driver candidates, for each of the plurality of candidates, generating a score, grouping the plurality of drivers in a groups based on the scores of each candidate wherein the first group has less than the second and the second has less than the last, the first group having a score, and the first second and last groups having approximately the same score, simultaneously transmitting a job request to the drivers of the first group, in response to receiving an acceptance of one of the candidates, transmitting the job information to said candidate, should the job not be accepted within a pre-determined amount of time, transmitting the request to the second group at a second time simultaneously, and repeating the steps for the last group should the job not be accepted. These actions fall within a subject matter grouping of abstract idea which the courts have considered ineligible. (Certain Methods of Organizing Human Activity (Commercial or Legal Interactions)). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea).
	Under Step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 25-33 are directed towards a method comprising multiple steps. Claim 35-40 are directed towards a computer system which falls under the apparatus category. Accordingly, the claims fall within the four statutory classes of invention (method and apparatus) and will be further analyzed under the Alice/Mayo framework. Under Step 2A, Prong One, it must be considered whether the claims are "directed to" an abstract idea.
Regarding representative Independent Claims 25 and 35, the claims set forth an invention for the receiving of service quest time and location information, obtaining a variety of driver data, identifying a plurality of driver candidates, for each of the plurality of candidates, generating a score, grouping the plurality of drivers in a groups based on the scores of each candidate wherein the first group has less than the second and the second has less than the last, the first group having a score, and the first second and last groups having approximately the same score, simultaneously transmitting a job request to the drivers of the first group, in response to receiving an acceptance of one of the candidates, transmitting the job information to said candidate, should the job not be accepted within a pre-determined amount of time, transmitting the request to the second group at a second time simultaneously, and repeating the steps for the last group should the job not be accepted which is directed towards Organizing Human Activity in the following limitations:
receiving a service request comprising a service request time and user location data identifying a geographic position of a user. .. from the user...;
obtaining driver data ...from each of a plurality of driver...comprising a time difference between a drop off time of the previous passenger and the service request time, a number of acceptances received from each of the plurality of driver devices over a pre-determined period of time, a number of acceptances received from each of the plurality of driver devices that did not result in assignment of the associated service request, a distance between the geographic position of the user device and a geographic position of each of the plurality of driver devices, and a first and last known location of the plurality of driver devices, and storing the driver data ... ;
in response to receiving the service request, identifying a plurality of driver candidates based on driver data and on the service request;
for each of the plurality of driver candidates, generating a driver score based on the driver data;
grouping the plurality of driver candidates into a plurality of candidate groups based on the driver score of each of the plurality of driver candidates, the plurality of candidate groups comprising a first candidate group, a second candidate group and a last candidate group; wherein:
the plurality of driver candidates is grouped into the plurality of candidate groups such that a first number of driver candidates in the first candidate group is less than a second number of driver candidates in the second candidate group and the second number of driver candidates in the second group is less than a last number of driver candidates in the last candidate group;
the first candidate group has a corresponding first candidate group score, the second candidate group has a corresponding second candidate group score and the last candidate group has a corresponding last candidate group score; and
the first candidate group score, the second candidate group score and the last candidate group score are approximately the same;
simultaneously transmitting a job request to ... driver candidates in the first candidate group ... at a first time;
responsive to a determination that the job request has been accepted by at least one driver candidate in the first candidate group, assigning the service request to a one of the driver candidates in the first candidate group that accepted the job request and transmitting an assignment to a driver device associated with the one of the driver candidates;
responsive to a determination that the job request has not been accepted by any driver candidates in the first candidate group after a predetermined amount of time after the first time, simultaneously transmitting a job request to driver devices of the driver candidates in the second candidate group ... at a second time and, if the job request is accepted by at least one driver candidate in the second candidate group, assigning the service request to one of the driver candidates in the second candidate group that accepted the job request and transmitting an assignment to a driver device associated with the one of the driver candidates, and if the job request is not accepted by any driver candidates in the second candidate group within the predetermined amount of time after the second time, simultaneously transmitting the job request to driver devices of the driver candidates in the last candidate group ... at a third time.

Dependent claims 26-34, and 36-40 merely represent further limitations onto the abstract ideas and are thus subject to the same rationale as above.

Under Step 2A, Prong Two, any additional elements are recited:
	Independent claims 25 and 35 recite the addition of:
A processor
One or more memory
A driver/user device
A network
A database
A broadcast transmission

These additional element, considered both individually and as an ordered pair, do no more than generally link the use of the abstract idea to a particular technological environment or field of use. These elements are also mere instructions designed to implement the abstract idea (“apply it”) on a computer (See MPEP 2106.05(f)), or are insignificant extra solution activity (See MPEP 2106.05(g)). These elements are recited with a high degree of generality, and the specification sets forth the general purpose nature of the technologies required to implement the invention (emphasis added).
Support for this determination can be found in paragraph(s): 15, 37, 40, and 59 of applicant’s specification.
Under Step 2B, eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional elements, or combination of elements, adds an inventive concept (MPEP 2106.05) as explained with respect to Step 2A, Prong Two, there are several additional elements. The processor, memory, driver/user devices, database, network, and transmission are , at best, the equivalent of merely adding the words “apply it” to the abstract idea. Mere instructions to apply an abstract idea cannot provide an inventive concept (MPEP 2106.05(f)). Additionally, the network and driver/user devices represent insignificant extra-solution activity, particularly mere data gathering, which is considered to be well-understood, routine, or conventional in the art, which does not provide an inventive concept (MPEP 2106.05(d)(II)). Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer, or are well-understood routine or conventional, does not render an abstract idea eligible. Even when considered in combination, these additional elements represent mere instructions to apply an exception, or are seen as insignificant extra solution activity, which does not provide an inventive concept (Alice Corp., S. Ct. at 2358 USPQ2d at 1983. See also 134 S. Ct. at 2358, 110 USPQ2d at 1984 (warning against a §101 that turns on “the draftsman’s art”)). Therefore the claims are not eligible.
Dependent claims 26-34, and 36-40 do not recite any further additional elements and are thus rejected due to their dependency for the reasons listed above.

Reasons for Overcoming Pertinent Prior Art
	Claim(s) 25-40 overcome the pertinent prior art, as any applicable prior art does not disclose, either fully individually or in combination with other art, such as to read on applicant’s limitations in their entirety. Listed below is the prior art most applicable, reasons for application, and their deficiencies.

Cauwels (US 20080040129 A1) discloses groups of possible candidates, however, does not disclose waiting predetermined amounts of time for job acceptance, nor the iteration of requests
Ellis (US 2008/0040129 A1) discloses waiting predetermined amounts of time to send and transmit driver requests, however, does not send the messages to multiple users simultaneously, nor groups the drivers into specified scored groups
Sweeney (US 2015/0161564 A1) discloses sending multiple job requests, however, does not specify grouping candidates, nor the sending of the request to multiple candidates simultaneously
Khan (US 2017/0124506 A1) discloses a method for grouping of drivers into various levels, however, does not specify the sending of request to multiple users in a specific group simultaneously nor staggering the request
Liu (CN 105045858 A) discloses a method of creating groups of scored candidates, however, does not specify the specific size of groups, nor the simultaneous messaging of candidates with a specific group

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gurevich (AU 2018/240393 A1)
Fields (US 9586591 B1)
Cao (US 2016/0364823 A1)
Jones (US 2016/0104111 A1)
Maytal (US 2015/0304371 A1)
Daniel (US 8140359 B2)
Lehmann (US 2011/0246404 A1)
Felt (US 2011/0099040 A1)
Daniel (US 2010/0063850 A1)
Cappel (US 2002/0011940 A1)
Glaschenko et al. (“Multi-Agent Real Time Scheduling System for Taxi Companies”)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624